     Case 5:20-cv-00047-PRL Document 19 Filed 08/10/20 Page 1 of 2 PageID 52




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

SEAN CLANCY,

        Plaintiff,

v.                                                               Case No: 5:20-cv-47-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                            ORDER
        The Commissioner has filed an unopposed motion to remand this case for further

proceedings under sentence four of 42 U.S.C. § 405(g). (Doc. 16). Upon review, the Court agrees

with the parties that it is appropriate to remand this matter to the Commissioner.

        Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to reverse

the decision of the Commissioner with or without remanding the cause for a rehearing. Shalala v.

Schaefer, 509 U.S. 292, 296 (1993). Where the court cannot discern the basis for the

Commissioner’s decision, a sentence-four remand may be appropriate to allow him to explain the

basis for his decision. Falcon v. Heckler, 732 F.2d 827, 829-30 (11th Cir. 1984) (holding remand

was appropriate to allow the ALJ to explain the basis for the determination that the claimant’s

depression did not significantly affect her ability to work). On remand under sentence four, the

ALJ should review the case on a complete record, including any new material evidence. Diorio v.

Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (finding that it was necessary for the ALJ on remand

to consider psychiatric report tendered to Appeals Council); Reeves v. Heckler, 734 F.2d 519, 522
   Case 5:20-cv-00047-PRL Document 19 Filed 08/10/20 Page 2 of 2 PageID 53




n. 1 (11th Cir. 1984) (holding that the ALJ should consider on remand the need for an orthopedic

evaluation).

        Therefore, following a careful review of the record and filings, the Court agrees with the

parties that it is appropriate to remand this matter to the Commissioner. Accordingly, the

Commissioner’s unopposed motion for entry of judgment with remand (Doc. 16) is GRANTED.

This action is REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. §

405(g)1 for the Commissioner to conduct further proceedings. The Clerk is directed to

enter judgment accordingly and close the file.

        DONE and ORDERED in Ocala, Florida on August 10, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




        1 Remand pursuant to sentence four of § 405(g) makes the plaintiff a prevailing party for purposes
of the Equal Access to Justice Act, 28 U.S.C. § 2412, and terminates this Court's jurisdiction over this
matter. Shalala v. Schaefer, 509 U.S. 292 (1993).


                                                  -2-
